In this proceeding the petitioner, P.P. Dismukes, on January 10, 1921, filed in this court a petition asking that a writ of habeas corpus be granted, directed to John Hunt, sheriff of LeFlore county, requiring him to show cause by what authority petitioner is detained without bail, and this to the end that petitioner be admitted to bail by this court. The writ issued returnable January 17, 1921.
It is averred in said petition that he is illegally restrained and imprisoned by the sheriff of LeFlore county, at Poteau, on a charge of having murdered one Orpheus Varner on the 25th day of December, 1920, in said county, and by virtue of a certain commitment issued by P.H. Green, justice of the peace in and for the city of Poteau, in said county, and that thereafter by reason of an order made by Hon. Geo. March, special judge, assigned by the Supreme Court of Oklahoma, to hear a petition for a writ of habeas corpus for admission to bail, filed on behalf of the petitioner, which order was made on the 8th day of January, 1921, at which time said district judge refused to admit the petitioner to bail, and directed that petitioner be continued in the custody of the sheriff without bail.
It is further averred that his restraint and incarceration is illegal and unauthorized in that the facts adduced against him at the preliminary hearing show that the proof of his guilt of the crime of murder is not evident, nor the presumption *Page 377 
thereof great, and that under the laws of this state he is entitled to bail.
Attached to said petition is a transcript of the testimony and numerous affidavits. A hearing was had on the return day.
Upon a consideration of the evidence presented we are of opinion that petitioner is entitled to be admitted to bail, and it is the conclusion of the court that bail should be allowed in the sum of $25,000 for the appearance of petitioner to answer said charge in the district court of LeFlore county, bond to be conditioned as by law required, and to be approved by the court clerk of LeFlore county. When such bond is given and approved, said petitioner to be enlarged by the sheriff of LeFlore county.
Done in open court this 17th day of January, 1921.